     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 1 of 18



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

CAMILO VELEZ
     Plaintiff,

     v.                                           CIVIL ACTION NO.
                                                  20-10957-MBB

THOMAS A. TURCO, III,
Former Commissioner of the Massachusetts
Department of Correction, STEVEN SILVA,
Former Superintendent of the Souza
Baranowski Correctional Center,
EFRAIN LOPEZ, Correction Officer, and
JOHN McLEAN, Correction Officer,
     Defendants.

                       MEMORANDUM AND ORDER RE:
                           MOTION TO DISMISS
                          (DOCKET ENTRY # 18)

                           August 10, 2021

BOWLER, U.S.M.J.

     Pending before this court is a motion to dismiss filed by

defendants Thomas A. Turco, III (“Turco”), Efrain Lopez

(“Lopez”), and John McLean (“McLean”) (collectively

“defendants”) under Fed. R. Civ. P. 12(b)(6) (“Rule 12(b)(6)”).

(Docket Entry # 18).    Plaintiff Camilo Velez (“plaintiff”) did

not file an opposition.

                        PROCEDURAL BACKGROUND

     Plaintiff, an inmate at the Souza Baranowski Correctional

Center (“SBCC”), filed this action pro se, claiming that

defendants failed to protect him from another inmate’s attack in

violation of the Eighth and Fourteenth Amendments and 42 U.S.C.
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 2 of 18



§ 1983 (“section 1983”).1    (Docket Entry # 1).     The complaint

alleges that defendants failed to protect plaintiff and that

their policy of “‘force moving’” prisoners into protective

custody units violates plaintiff’s Eighth and Fourteenth

Amendment rights under section 1983.      (Docket Entry # 1).

     In seeking dismissal, defendants argue that the allegations

do not show they had actual knowledge of a substantial risk of

serious bodily harm to plaintiff.      (Docket Entry ## 18, 19).      In

the alternative, defendants submit this action should be stayed

or dismissed under the Colorado River2 doctrine because this case

is duplicative of an earlier-filed action pending in

Massachusetts Superior Court (Suffolk County) (“state court

action”).   (Docket Entry ## 18, 19).

                         STANDARD OF REVIEW

     The standard of review for a Rule 12(b)(6) motion is well

established.   To survive a Rule 12(b)(6) motion to dismiss, the

complaint must contain “enough facts to state a claim to relief


1  “‘[A] litigant complaining of a violation of a constitutional
right does not have a direct cause of action under the United
States Constitution but [rather] must utilize 42 U.S.C. §
1983.’” Bishay v. Cornetta, No. CV 17-11591-ADB, 2017 WL
5309683, at *3 n.4 (D. Mass. Nov. 13, 2017) (alterations in
original). Liberally construing the pro se complaint, see
Erickson v. Pardus, 551 U.S. 89, 94 (2007), it therefore raises
a failure to protect claim in violation of the Eighth and
Fourteenth Amendments under section 1983.

2  Colorado River Water Conservation Dist. v. United States, 424
U.S. 800, 817 (1976).

                                   2
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 3 of 18



that is plausible on its face,” even if actual proof of the

facts is improbable.    Bell Atlantic v. Twombly, 550 U.S. 544,

570 (2007); Miller v. Town of Wenham, 833 F.3d 46, 51 (1st Cir.

2016).    The “standard is ‘not akin to a “probability

requirement,” but it’” requires “‘more than a sheer possibility

that a defendant has acted unlawfully.’”       Saldivar v. Racine,

818 F.3d 14, 18 (1st Cir. 2016) (citations omitted).         “‘[W]here

a complaint pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between

possibility and plausibility of ‘entitlement to relief.’”’”           In

re ARIAD Pharms. Sec. Litig., 842 F.3d 744, 756 (1st Cir. 2016)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“[A]ll reasonable inferences” are drawn “in the pleader’s

favor.”     Sanders v. Phoenix Ins. Co., 843 F.3d 37, 42 (1st Cir.

2016).    Legal conclusions are not considered.     See Dixon v.

Shamrock Fin. Corp., 522 F.3d 76, 79 (1st Cir. 2008).

     Defendants attached three documents to a supporting

memorandum to the motion to dismiss.      (Docket Entry ## 19-1, 19-

2, 19-3).    This court considers two of them, namely, the docket

and the complaint in the state court action (Docket Entry ## 19-

1, 19-2), because they fall within one or more exceptions which

allow consideration of documents extraneous to a complaint

without “turning the 12(b)(6) motion into a motion for summary

judgment.”    Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19,


                                   3
        Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 4 of 18



25 (1st Cir. 2018) (allowing court to “consider extrinsic

documents, such as ‘documents the authenticity of which are not

disputed by the parties’” and “‘official public records’”)

(citations omitted); Giragosian v. Ryan, 547 F.3d 59, 65-66 (1st

Cir. 2008) (allowing consideration of documents susceptible to

judicial notice).

                            FACTUAL BACKGROUND

        Plaintiff was an inmate at SBCC throughout the relevant

time period.     (Docket Entry # 1).      Turco was the Commissioner of

Correction, defendant Steven Silva (“Silva”) was the

Superintendent of SBCC, and Lopez and McLean were correctional

officers during the relevant time period.          (Docket Entry # 1).

        On or about March 12, 2018, another inmate, Fabian Warner

(“Warner”), was moved into the same protective custody unit

(“Unit G-1”) that housed plaintiff.         (Docket Entry # 1, pp. 3-

4).   Warner initially refused to move to Unit G-1 from his

location in the restrictive housing unit (“RHU”).           (Docket Entry

# 1, p. 4).     He was therefore “forcefully moved into the” G-1

Unit.    (Docket Entry # 1, p. 4, ¶ 7).       Once there, Warner

proceeded to flood his cell with water and feces whereupon he

was removed from Unit G-1 and returned to RHU.           (Docket Entry #

1, p. 4).




                                      4
       Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 5 of 18



       On or about March 14, 2018, defendants “force[] moved”

Warner in restraints from RHU back to Unit G-1.3         (Docket Entry #

1, p. 4, ¶ 9).    Upon entering the unit, Warner “yelled out in

the unit for everyone to hear, that he was going to stab a

prisoner on G-1.”     (Docket Entry # 1, p. 4, ¶ 10).       Lopez and

McLean were assigned to Unit G-1 at the time and heard Warner’s

announcement.    (Docket Entry # 1, p. 5).       They did not do

anything in response.     (Docket Entry # 1, p. 5).

       On the same day, “plaintiff entered the shower and locked

the door.”    (Docket Entry # 1, p. 5, ¶ 12).       Warner asked Lopez

and McLean to unlock the shower door, and they complied.

(Docket Entry # 1, p. 5).      “Warner then entered the shower and

began stabbing and slashing plaintiff with an instrument” that

had been fashioned into a knife.         (Docket Entry # 1, p. 5, ¶

13).

       On March 30, 2019, plaintiff filed the state court action

against defendants and two other individuals in Massachusetts

Superior Court (Suffolk County).4        (Docket Entry # 19-2, pp. 1-




3  The dates in the complaint are somewhat contradictory because
the complaint states that the above move took place “[o]n or
about March 14” but then states that “[o]n the same day of March
18, 2018,” Lopez and McLean unlocked a shower door and allowed
Warner to enter while plaintiff was taking a shower. (Docket
Entry # 1, pp. 4-5, ¶¶ 9, 12). Construing the complaint in
plaintiff’s favor, the events took place on the same day.
4  The two other individuals are “Carol A. Mici[,] Acting
Commissioner of Corrections” and “Steven Kenneway[,]

                                     5
         Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 6 of 18



15).     The complaint revolves around Warner’s March 2018 attack

on plaintiff and alleges an Eighth Amendment section 1983

violation as well as other causes of action.           (Docket Entry #

19-2).     In the state court action, discovery is closed, and the

court scheduled a final pretrial conference for late October

2020.5     (Docket Entry # 19-1).      The state court denied a motion

to appoint counsel and a motion for leave to file an amended

complaint filed by plaintiff on April 16 and 21, 2020,

respectively.      (Docket Entry # 19-1, p. 9).       Plaintiff filed

this action on May 18, 2020.         (Docket Entry # 1).     On September

11, 2020, the state court denied a motion plaintiff filed in

July 2020 to voluntarily dismiss the action.           (Docket Entry #

19-1, p. 10).

                                  DISCUSSION

       Defendants present two arguments in support of their

motion.     First, they argue that the complaint is subject to

dismissal because the allegations fail to plausibly suggest that

defendants were deliberately indifferent to a substantial risk

of serious bodily harm.        (Docket Entry # 19, pp. 4-7).       They


Superintendent.”       (Docket Entry # 19-2, p. 1).

5  The Rule 12(b)(6) record does not include more recent
information because defendants filed the motion to dismiss in
October 2020. This court takes judicial notice that the
Massachusetts Supreme Judicial Court issued a number of Orders
restricting in-person jury trials during the coronavirus
pandemic. See https://www.mass.gov./lists/repealed-supreme-
judicial-court-orders-in-re-covid-19-cornoavirus-pandemic.

                                       6
      Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 7 of 18



note that the complaint “does not allege that the prison staff

knew that [plaintiff’s] alleged assailant had a weapon, that the

inmate had a known propensity of attacking inmates, or that

[plaintiff] was in a unique situation that placed him in some

particular risk of an attack.”      (Docket Entry # 18).      They

further point out that deliberate indifference “requires ‘an

actual, subjective appreciation of the risk to inmates that is

analogous to the standard for determining criminal

recklessness,’” which is absent from the complaint.         (Docket

Entry # 19, p. 5) (quoting Brown v. Corsini, 657 F. Supp. 2d

296, 306 (D. Mass. 2009)).

      Second, in the event this court does not dismiss the

complaint under Rule 12(b)(6), defendants argue this action

should be dismissed or stayed under the “Colorado River

abstention doctrine” because it is duplicative of the state

court action.   (Docket Entry # 19, pp. 7-11).       Addressing eight

factors often considered by courts in the First Circuit,

defendants maintain that “wise judicial administration” strongly

counsels against allowing this federal action to proceed.

(Docket Entry # 19, pp. 6-11).      This court considers the

arguments in the order defendants present them.

A.   Deliberate Indifference

      “Under the Eighth Amendment, ‘prison officials have a duty

to protect prisoners from violence at the hands of other


                                    7
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 8 of 18



prisoners.’”   Lakin v. Barnhart, 758 F.3d 66, 70 (1st Cir. 2014)

(quoting Farmer v. Brennan, 511 U.S. 825, 833 (1994)).         An

Eighth Amendment failure to protect claim requires: (1) the

inmate to “‘show that he is incarcerated under conditions posing

a substantial risk of serious harm’”; and that (2) “the prison

official . . . acted, or failed to act, with ‘deliberate

indifference to inmate health or safety.’”6       Id. (quoting Farmer,

511 U.S. at 834).    Under the first prong, “‘the alleged

deprivation of adequate conditions must be objectively serious,

i.e., “the inmate must show that he is incarcerated under

conditions posing a substantial risk of serious harm.”’”

Cordero v. Dickhaut, Civil Action No. 11-10098-FDS, 2014 WL

6750064, at *6 (D. Mass. Sept. 19, 2014) (quoting Giroux v.

Somerset Cnty., 178 F.3d 28, 32 (1st Cir. 1999) (quoting Farmer,

511 U.S. at 834)).   Under the second prong, “a prison official .

. . must ‘possess[] a sufficiently culpable state of mind,

namely one of “deliberate indifference” to an inmate’s health or

safety.’”   Norton v. Rodrigues, 955 F.3d 176, 185 (1st Cir.

2020) (citation omitted).

     As noted, defendants submit the complaint fails to

plausibly suggest they acted with deliberate indifference to a

substantial risk of harm.    Demonstrating “deliberate


6  Lakin addressed the first prong, see id. at 72 n.5, whereas
here defendants seek dismissal based on the second prong.

                                   8
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 9 of 18



indifference requires knowledge of a substantial risk of serious

harm and an unreasonable response to the same” by the prison

official.   Id.   The “‘“deliberate” part of “deliberate

indifference” requires that a prison official subjectively “must

both be aware of facts from which the inference could be drawn

that a substantial risk of serious harm exists, and he must also

draw the inference.”’”    Id. (ellipses and brackets omitted).

     “In response to a motion to dismiss,” a court “must

determine whether, as to each defendant, a plaintiff’s pleadings

are sufficient to state a claim on which relief can be granted.”

Sanchez v. Pereira-Castillo, 590 F.3d 31, 48 (1st Cir. 2009).

As to Turco, the complaint is bereft of any facts that he was

present during the altercation or had knowledge of any risk

posed by Warner.   At most, the complaint refers to a “custom[,]

practice[,] and policy of force moving Warner into a unit” in

restraints against his will.     (Docket Entry # 1, p. 4, ¶ 9).

The complaint, however, does not provide any facts regarding

Turco beyond a conclusory allegation of knowledge, namely, that

“[d]efendants are well aware that certain prisoners who do not

want to be in [Unit G-1] will attack other prisoners within the

unit” and the existence of “Silva’s [known] policy and practice”

of “mov[ing] the prisoner into the unit-by force, if necessary.”7


7  Silva was “Superintendent of SBCC” during the relevant time.
(Docket Entry # 1, p. 3, ¶ 3). Subsequent to filing the motion

                                   9
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 10 of 18



(Docket Entry # 1, pp. 5-6, ¶ 14).      Turco, who occupies a

position well removed from SBCC and the institution of any

policy of force at SBCC to move prisoners into objectionable

housing, lacks the requisite knowledge, by virtue of this policy

or otherwise, from the facts and reasonable inferences drawn

from the complaint.    See Farmer, 511 U.S. at 844 (“[p]rison

officials who lacked knowledge of a risk cannot be said to have

inflicted punishment”).    Turco is therefore dismissed as a

defendant.

     Turning to Lopez and McLean, they heard Warner’s statement

that “he [Warner] was going to stab a prisoner on” Unit G-1.

(Docket Entry # 1, p. 4, ¶ 10).      Although there is no indication

they knew Warner had a weapon, they unlocked plaintiff’s shower

door and allowed Warner to enter at Warner’s request on “the

same day”8 that he made this statement and a few days earlier had

flooded his cell with feces in protest of the move to Unit G-1.

(Docket Entry # 1, pp. 4-5,     ¶¶ 8, 12).    Coupled with the

“known” (Docket Entry # 1, pp. 5-6, ¶ 14) albeit somewhat

amorphous policy (the complaint provides no examples of prior

attacks based on the policy), the complaint plausibly sets out

an Eighth Amendment failure to protect claim against Lopez and



to dismiss, defendants’ counsel filed a notice of appearance on
behalf of Silva. (Docket Entry # 24). Only Turco, Lopez, and
McLean filed the motion to dismiss. (Docket Entry # 18).
8  See footnote three.

                                   10
      Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 11 of 18



McLean.   See generally Farmer, 511 U.S. at 842-43 (discussing

knowledge of obvious risk).

B.   Colorado River Abstention

      The presence of parallel litigation in state court does not

in and of itself merit abstention in federal court.          Jiménez v.

Rodríguez-Pagán, 597 F.3d 18, 27 (1st Cir. 2010); see Sirva

Relocation, LLC v. Richie, 794 F.3d 185, 191 (1st Cir. 2015).

Indeed, “‘[a]bstention from the exercise of federal jurisdiction

is the exception, not the rule.’”        Barr v. Galvin, 626 F.3d 99,

107 (1st Cir. 2010) (quoting Colorado River, 424 U.S. at 813);

see Conservation Law Found., Inc. v. Exxon Mobil Corp., 3 F.4th

61, 71 (1st Cir. 2021) (federal courts have “‘virtually

unflagging obligation . . . to exercise the jurisdiction given

them’”) (quoting Chico Serv. Station, Inc. v. Sol P.R., Ltd.,

633 F.3d 20, 29 (1st Cir. 2011)).        There are circumstances,

however, where the pendency of a similar action in state court

may warrant federal abstention based on “‘considerations of wise

judicial administration’ that counsel against duplicative

lawsuits.”   Jiménez, 597 F.3d at 27 (quoting Colorado River, 424

U.S. at 817).    These circumstances were first expounded upon in

Colorado River, 424 U.S. at 817-20, the landmark Supreme Court

case allowing federal courts, in limited instances, to stay or

dismiss proceedings that overlap with concurrent litigation in

state court.    Jiménez, 597 F.3d at 21.


                                    11
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 12 of 18



     “The crux of the Colorado River doctrine is the presence of

‘exceptional’ circumstances displaying ‘the clearest of

justifications’ for federal deference to the [state] forum in

the interest of ‘wise judicial administration, giving regard to

conservation of judicial resources and comprehensive disposition

of litigation.’”   Nazario-Lugo v. Caribevisión Holdings, Inc.,

670 F.3d 109, 115 (1st Cir. 2012) (quoting Colorado River, 424

U.S. at 813, 817, 819); see Leiva v. DeMoura, Civil Action No.

20-11367-PBS, 2021 WL 1858366, at *2 (D. Mass. May 10, 2021).

Eight non-exhaustive factors are considered under the doctrine:

     (1) whether any court has jurisdiction over a res; (2) the
     geographical inconvenience of the federal forum; (3) the
     desirability of avoiding piecemeal litigation; (4) the
     order in which the forums obtained jurisdiction; (5)
     whether federal or state law controls; (6) the adequacy of
     the state forum to protect the parties’ interests; (7) the
     vexatious nature of the federal claim; and (8) respect for
     the principles underlying removal jurisdiction.

Bacardí Int’l Ltd. v. V. Suárez & Co., 719 F.3d 1, 14 n.17 (1st

Cir. 2013); see Nazario-Lugo, 670 F.3d at 115; Jiménez, 597 F.3d

at 27-28; see e.g., Covidien LP v. Esch, 280 F. Supp. 3d 284,

285 (D. Mass. 2017) (applying factors).       Ultimately, these

factors are a “‘discretionary tool’” to utilize in determining

whether to defer to the state court.      Nazario-Lugo, 670 F.3d at

115 (quoting Currie v. Grp. Ins. Comm’n, 290 F.3d 1, 10 (1st

Cir. 2002)).   “‘[T]he decision whether to dismiss a federal

action because of parallel state-court litigation does not rest



                                   12
      Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 13 of 18



on a mechanical checklist, but on a careful balancing of the

important factors as they apply in a given case, with the

balance heavily weighted in favor of the exercise of

jurisdiction.’”    Jiménez, 597 F.3d at 28 (quoting Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983)).

This court proceeds to analyze each factor in turn.

1.   Jurisdiction Over a Res

      Whether any court has jurisdiction over a res is neutral.

There is no res involved in this suit.

2.   Geographical Inconvenience

      Both the state and federal cases are being litigated in

Boston, Massachusetts.     The complaint provides no indication

that the federal forum is any more convenient to plaintiff than

the state forum.    The second factor is therefore neutral.

3.   Piecemeal Litigation

      The piecemeal litigation to be avoided under Colorado River

is more than the “repetitive adjudication” that occurs in any

state-federal parallel proceedings.       Jiménez, 597 F.3d at 29.

Rather, “‘concerns about piecemeal litigation . . . focus on the

implications and practical effects of litigating suits deriv[ed]

from the same transaction in two separate fora, and weigh in

favor of dismissal only if there is some exceptional basis for

dismissing one action in favor of the other.’”         Jiménez, 597

F.3d at 29 (citation omitted); see Covidien, 280 F. Supp. 3d at


                                    13
       Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 14 of 18



286 (citing KPS & Assocs., Inc. v. Designs By FMC, Inc., 318

F.3d 1, 11 (1st Cir. 2003)).

       Here, both actions are based on nearly identical facts and

overlapping legal issues.       Defendants are correct that

proceeding with both suits would lead to “redundant efforts” and

potentially “inconsistent decisions.”         (Docket Entry # 19, p.

9).   The advanced state of litigation approaching trial in the

state court action (Docket Entry # 19-1) relative to the nascent

proceedings in this court lends further support to abstention.

See Leiva, 2021 WL 1858366, at *3 (finding claims arising out of

“same factual nucleus” and involving “same legal issues” present

risk of inconsistent rulings).       Indeed, there is a viable risk

that this federal litigation could become “advisory or moot” as

a result of the state court proceeding.         See Barnstable Cty. v.

3M Co., Civil Action No. 17-40002-DJC, 2017 WL 6452245, at *15

(D. Mass. Dec. 18, 2017) (citing Currie, 290 F.3d at 10-11).

The desirability of avoiding piecemeal litigation therefore

weighs in favor of abstention.

4.    Order in Which Forums Obtained Jurisdiction

       Plaintiff filed the state court action on April 3, 2019,

over a year before he filed this action.         (Docket Entry # 19-1).

Discovery is closed and the state court likely conducted the

final pretrial conference in late October 2020.          (Docket Entry #

19-1).   In contrast, the instant suit has yet to progress beyond


                                     14
      Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 15 of 18



a motion to dismiss.     See Jiménez, 597 F.3d at 31 (noting

“absence of any federal proceedings beyond a motion to dismiss

favors the surrender of jurisdiction”); see also Bradeen v. Bank

of N.Y. Mellon Trust Co., Civil Action No. 18-cv-11753-FDS, 2018

WL 5792319, at *5 (D. Mass. Nov. 2, 2018) (“relative advancement

of the cases matters” when deciding order in which forums

obtained jurisdiction).     The order in which the forums obtained

jurisdiction weighs in favor of abstention.

5.   Federal or State Law Controlling

      “‘The presence of federal-law issues must always be a major

consideration weighing against [abstention].’”         Leiva, 2021 WL

1858366, at *3 (quoting Moses, 460 U.S. at 26).         Under the fifth

factor, however, “abstention may be preferable when the

‘parties’ claims present particularly novel, unusual or

difficult questions of legal interpretation.’”         Jiménez, 597

F.3d at 30 (citation omitted).      Indeed, the presence of state

law issues “weighs in favor of surrender only in ‘rare

circumstances’ . . . when a case presents complex questions of

state law that would best be resolved by a state court.”

Quality One Wireless, LLC v. Goldie Group, LLC, 37 F. Supp. 3d

536, 544 (D. Mass. 2014) (quoting Villa Marina Yacht Sales, Inc.

v. Hatteras Yachts, 915 F.2d 7, 15 (1st Cir. 1990)).

      While the state court action raises both federal and state

claims, the instant action raises the singular federal section


                                    15
        Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 16 of 18



1983 Eighth Amendment claim (Docket Entry # 1, pp. 6-8) and does

not raise any novel, unusual, difficult, or complex question of

state law.     There are no rare circumstances warranting deference

to the state court.       This factor weighs against abstention.

6.   Adequacy of State Forum

        The circumstances provide no explicit reason to question

the adequacy of the state forum.           This factor is therefore

neutral.

7.   Vexatious Nature of Federal Claim

        The seventh factor entails considering “‘the vexatious or

reactive nature of either the federal or the state litigation.’”

Ezike v. Bliss, Civil Action No. 16-11832-DJC, 2017 WL 1826495,

at *5 (D. Mass. May 5, 2017) (quoting Villa Marina, 915 F.2d at

15)).    In evaluating this factor, district courts “look beyond

the federal action and consider the circumstances giving rise to

the filing of the state suit.”        Mass. Biologic Labs v.

Medimmune, LLC, 871 F. Supp. 2d 29, 38 (D. Mass. 2012) (quoting

Moses, 460 U.S. at 17 n.20)).        “Reactiveness is ‘where one party

files a federal action in reaction to an adverse ruling in state

court’” whereas “vexatiousness ‘ordinarily refers to a situation

where one party files a federal action merely to cause a delay

or to force the other side to incur the additional costs

associated with litigating the same issue in two separate

courts.’”     Ezike, 2017 WL 1826495, at *5 (citations omitted).


                                      16
      Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 17 of 18



      Here, plaintiff filed this action shortly after the state

court denied two motions filed by plaintiff.         Such timing raises

the reasonable inference that plaintiff filed this action to

obtain a more favorable forum with more favorable rulings.

While there is no indication of a vexatious motive, the

circumstances indicate the reactive nature of the filing of this

action.   After filing this action, plaintiff filed the motion to

voluntarily dismiss the state court action.         The seventh factor

favors abstention.

8.   Respect for Removal Jurisdiction Principles

      Plaintiff did not remove the state court action to federal

court.    As such, there is no need to consider the principles

underlying removal jurisdiction.         This final factor is neutral.

See JLI Invest S.A. v. Computershare Trust Co., N.A., No. 15-cv-

11474-ADB, 2016 WL 4775450, *8 (D. Mass. Sept. 13, 2016)

(reasoning that where an action is not removed to federal court,

there is no need to consider principles underlying removal

jurisdiction).

      In sum, the balance of factors favors abstention

particularly given the advanced nature of the state court

proceeding, the nearly identical facts and overlapping legal

issues, and the reactive nature of this action.         This remains

the case even with the balance heavily weighted in favor of

exercising jurisdiction.     See Jiménez, 597 F.3d at 28.


                                    17
     Case 1:20-cv-10957-MBB Document 26 Filed 08/10/21 Page 18 of 18



     Regarding a dismissal or a stay, “Colorado River abstention

has historically resulted in a stay . . . [as there is] no harm

to judicial economy in going the more cautious route.”         Jiménez,

597 F.3d at 32; see Bacardí, 719 F.3d at 14; see also Faith v.

Truman Capital Advisors, LP, Civil Action No. 19-11301-DJC, 2020

WL 263534, at *5 (D. Mass. Jan. 16, 2020) (concluding that where

state court proceedings are still pending, stay is more

appropriate).   Adhering to this precedent, a stay is more

appropriate along with the filing of periodic status reports,

which this court will review to determine if a stay remains

appropriate.

                              CONCLUSION

     In accordance with the foregoing discussion, the motion to

dismiss (Docket Entry # 18) is ALLOWED as to Turco and DENIED as

to Lopez and McLean.    The proceedings are STAYED, and the

remaining defendants are directed to file a status report on the

progress of the state court action on September 9, 2021, and

every 30 days thereafter until the stay is lifted.



                                   /s/ Marianne B. Bowler
                                 MARIANNE B. BOWLER
                                 United States Magistrate Judge




                                   18
